MEMORANDUM OPINION
                                        No. 04-12-00507-CV

                              IN THE INTEREST OF L.J.R., a Child

                         From the 235th District Court, Cooke County, Texas
                                     Trial Court No. 12-00172
                           The Honorable Jerry Woodloch, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 3, 2012

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                      PER CURIAM